Citation Nr: 1610959	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In December 2009, the Veteran testified at a hearing before a decision review officer.  In October 2010, he presented sworn testimony during a personal hearing in Wichita, Kansas, which was chaired by the undersigned.  Transcripts of both hearing have been associated with the Veteran's VA claims file.

In Board decisions dated April 2011, April 2014, and December 2014, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2015 Supplemental Statement of the Case.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must again be remanded for further evidentiary development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In December 2014, the Board remanded the claim in order to obtain VA medical 
opinion as to the etiology of the asserted bilateral hearing loss; specifically, whether it is at least as likely as not that a current bilateral hearing loss disability was caused by the Veteran's active service.  The examiner was instructed to "acknowledge and discuss the Veteran's reports" concerning the onset of his hearing problems.  The examiner was also requested to "comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service."  The examiner was also to "specifically address" the Veteran's lay contentions including that his hearing loss is the result of a jet plane flight during service without hearing protection.

Pursuant to the December 2014 Board Remand, the AOJ scheduled the Veteran for a VA examination in April 2015.  The Veteran failed to appear for that examination.  See the deferred rating decision dated August 2015.

VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  The Board recognizes that the record contains no information concerning whether the Veteran was notified of the date and time of the rescheduled VA examination.  However, because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examinations, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  So the absence of a notice letter in the file of the date, time, and location of a rescheduled VA examination does not overcome the presumption of administrative regularity, which provides that government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Jones v. West, 12 Vet. App. 98, 100-102 (1998).

The Veteran was then afforded a VA examination in October 2015 wherein the examiner concluded, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  He provided the following rationale:  "I reviewed the c-file and available audiogram and audiologist opinion from 2011.  I will agree with the opinion of the audiologist that Veteran's present hearing loss is not likely due to Veteran's service noise exposure."  He continued, "[Veteran] was in service only from 1973 to 1974.  Veteran's present hearing loss is moderate to severe and this is 40 years after discharge from service.  Very unlikely without any regular follow-up for 40 years."

Thus, the October 2015 VA medical opinion is inadequate as the examiner clearly did not review the December 2014 Board Remand prior to rendering his opinion and, as such, failed to address the specific inquiries posed by the Board.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for bilateral hearing loss must be remanded so that this may be accomplished.

Additionally, on remand, ongoing medical records should be also obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in any records of the Veteran's VA treatment dated from November 2015.  All such available documents must be associated with the claims file.

2. The AOJ shall then refer the Veteran's claims file to a VA otolaryngologist in order to address the etiology of the diagnosed bilateral hearing loss.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the diagnosed bilateral hearing loss had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include any noise exposure therein (in particular, any noise exposure as a result of travel during military service).

In providing his rationale, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of in-service noise exposure, then he/she should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifested.

The examiner must also specifically address the Veteran's statements concerning the onset of his hearing problems during service, as well as any continuity of symptomatology since military service.  In doing so, the examiner should address the Veteran's contention that his hearing loss is the result of a jet plane flight during service without hearing protection.

Reasons should be provided for any opinion rendered.  
If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

